408 F.2d 1269
133 U.S.App.D.C. 66
Bernard Lyon FRISHMAN, Appellant,v.Mildred M. STONEBRAKER, Appellee.
No. 21964.
United States Court of Appeals District of Columbia Circuit.
Jan. 9, 1969.

Mr. D. Randolph Cole, Jr., Washington, D.C., with whom Messrs.  Stanley Klavan and Paul H. Mannes, Washington, D.C., were on the brief, for appellant.
Mr. Seymour Friedman, with whom Mr. H. Max Ammerman, Washington, D.C., was on the brief for appellee.
Before BAZELON, Chief Judge and BURGER and ROBINSON, Circuit judges.
JUDGMENT
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
On consideration thereof it is ordered and adjudged by this court that the judgement . . . of the District Court appealed from in this cause is hereby affirmed on the basis of the opinion of the District Court in this case dated February 7, 1968, 295 F. Supp. 974.